Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nelson A. Quintero (US 52143) on 2022-01-20.

The application has been amended as follows (additions in underline, removal in 

Claim 4 is amended as follows:
4. (original) The portable electronic device of claim 1, wherein the handle unit further comprises two resilient enclosures laterally fixedly disposed on the handle cover bodies, respectively, an end of each said resilient arm abuts against the corresponding resilient enclosure, wherein the end of each said resilient arm is opposite the corresponding positioning member, wherein, when the positioning members are pushed, the resilient arms deform resiliently in the direction of the resilient enclosures, and the resilient enclosures are compressed by the resilient 

Claim 5 is amended as follows:
5. (original) The portable electronic device of claim 1, wherein the through hole is formed on a wide surface of the handle cover, and an inner sidewall of the through hole extends centripetally to form the resilient arm in such a manner to allow two ends of the resilient arm to connect to two opposing inner lateral surfaces of the through hole, respectively, wherein a lateral surface of the resilient arm extends in the direction away from the through hole to from the positioning member, wherein the sum of the thickness of the resilient arm and the height of the positioning member is greater than the depth of the through hole, wherein a terminal end of the positioning member is higher than the wide surface, the terminal end being opposite the resilient arm.

Claim 15 is amended as follows:
15. The portable electronic device of claim 13, wherein the sum of the thickness of the resilient arm and the height of the positioning member is less than the depth of the through hole.  

Claim 16 is amended as follows:
16. The portable electronic device of claim 13, wherein the handle unit further comprises two resilient enclosures, with each said resilient enclosure fixedly disposed on a side of the corresponding handle cover body, wherein a side of each said resilient arm abuts against the corresponding resilient enclosure, the side being opposite the positioning member, wherein, .


Allowable Subject Matter
Claims 1, 2, 4-13, 15, 16 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
	The allowability resides in the overall structure of the device as recited in independent claim 1 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 1, including the elements/amendments added in the response filed 2022-01-20 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole. Claims 2, 4-12 are either directly or indirectly dependent upon claim 1.  
	The allowability resides in the overall structure of the device as recited in independent claim 13 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 13, including the elements/amendments added in the response filed 2022-01-20 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to 

	The examiner has cited a plurality of references on prior PTO-892 forms which disclose/teach related electronic device housing modifications/handles.  However, none of the references cited during prosecution of the instant application, either taken alone or in combination, is believed to render the present invention unpatentable as claimed.
The examiner performed inventor and assignee name searches for possible double patenting issues.  No documents with conflicting claims have been identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/THERON S MILLISER/Examiner, Art Unit 2835             


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841